

 
Graphic [i-108608.jpg]

 
 
As of April 30, 2010
 
Mr. Louis V. Aronson
President and Chief Executive Officer
Ronson Corporation
Corporate Park III, Campus Drive
 
Somerset, NJ 08875
 
Dear Mr. Aronson:
 
Reference is made to the Agreement dated March 30, 2009, as previously amended
(the “Agreement”) between Getzler Henrich & Associates LLC (“Getzler Henrich”)
and Ronson Corporation (together with its subsidiaries, the “Company”).
 
By signing below, please confirm that:
 
(i)           The date "April 30, 2010" in the two places where it appears in
the Agreement is amended to be "June 30, 2010"; and
 
(ii)           On and as of April 24, 2010, the Company owes $1,722,605.31,
consisting of $1,522,605.31 in fees and expenses and $200,000 in Signing Bonus,
to Getzler Henrich under the Agreement, and such amount is owing and payable in
full, without offset, deduction or counterclaim of any kind or character
whatsoever.
 
(iii)           Commencing with the week starting May 4, 2010, in addition to
the fees previously agreed, the Company will pay for the services of Don Baxter
or another analyst at their per-hour rate.
 
[balance of page left blank]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Agreement is, in all other respects, ratified and confirmed.
 


 

 
Very truly yours,
 
 
GETZLER HENRICH & ASSOCIATES LLC
 
 
By:
 /s/ Joel Getzler                                     
   
Joel Getzler
   
Vice Chairman
     

Agreed to and accepted:
 
RONSON CORPORATION
 
By:  /s/ Louis V. Aronson II                                 
Name: Louis V. Aronson II
Title: President & Chief Executive Officer
 
RONSON CONSUMER PRODUCTS CORPORATION
 
By:  /s/ Louis V. Aronson II                                 
Name: Louis V. Aronson II
Title: President & Chief Executive Officer
 
RONSON AVIATION, INC.
 
By:  /s/ Louis V. Aronson II                                 
Name: Louis V. Aronson II
Title: President & Chief Executive Officer
 
RONSON CORPORATION OF CANADA LTD.
 
By /s/ Louis V. Aronson
II                                                                              
Name: Louis V. Aronson II
Title: President & Chief Executive Officer
 

Consented to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By           /s/ Peter Gannon                                          
                                                 
Name:           Peter Gannon
Title:            Vice President
 
2
 
 


 
 